Citation Nr: 0613162	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant has brought this claim as the surviving spouse 
of the veteran, who died in March 1982.  The veteran had 
recognized guerrilla service from February 1945 to October 
1945, and service in the Regular Philippine Army from October 
1945 to March 1946.

This appeal initially comes from a July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claims for dependency and 
indemnity compensation (DIC), death pension, and accrued 
benefits.  The record reflects that the appellant initially 
pursued all three claims on appeal.  However, a statement 
signed by the appellant in April 2004 indicates that she 
understood the reasons for the denial of her claims and no 
longer wished to pursue her appeal as to all of the 
aforementioned claims, with the understanding that she could 
reopen them at any time with sufficient evidence.  

It appears that in August 2004, the appellant decided that 
she wished to pursue only the service connection claim for 
the veteran's cause of death.  Subsequently, in an October 
2004 rating decision, the RO denied entitlement to service 
connection for the cause of the veteran's death.  A Notice of 
Disagreement (NOD) was filed in November 2004; a Statement of 
the Case (SOC) was issued in January 2005, and a timely 
substantive appeal was filed.  Inasmuch as it appears that 
the appellant was slightly confused regarding the pursuit of 
her appeal; the Board concludes that the cause of death claim 
remains on appeal, and believes that this claim may be 
adjudicated on the merits.  The appellant has not, since 
April 2004, indicated any desire to pursue the death pension 
or accrued benefits claim, and these claims are considered to 
be withdrawn.  

The Board also observes that, in the appellant's November 
2004 NOD, she requested aid and attendance benefits.  This 
claim was denied in a March 2005 administrative decision by 
the RO, and was not appealed.

In April 2006, the appellant, through her accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In April 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the appellant's motion to 
advance her appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in March 1982, at the age of 57.  
According to the death certificate, the immediate cause of 
death was cardio-respiratory failure due to cerebro-vascular 
accident, probably hemorrhage.

2.  The first documented clinical evidence of a diagnosis of 
pulmonary disorder is documented in 1964, at which time the 
veteran was treated for bronchial asthma; a cardio-pulmonary 
disorder was initially documented in 1973, more than 25 years 
after the veteran's discharge from service.  He was 
reportedly treated for PTB and cardiomegaly from 1947 to 
1950.  He was not a prisoner of war.

3.  The competent and objective medical evidence 
preponderates against a finding that a cardio-pulmonary 
disorder, including cerebrovascular accident (CVA), was 
manifested during the veteran's period of active military 
service or within one year after his separation from service.

4.  At the time of his death, the veteran had no service-
connected disability, and no medical evidence has been 
submitted or identified which would demonstrate that the 
veteran's death was related to service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done in February 2003.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February and December 2003 letters as well as 
correspondence dated in August 2004, the RO informed the 
appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  In addition, the appellant was advised, by virtue of 
detailed February 2004 and January 2005 statements of the 
case issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the January 2005 SOC contains the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file to the extent possible, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  Since the claim for service connection for cause 
of death is being denied, no rating or effective date will be 
assigned, and any notice deficiencies are therefore moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in March 1982, at the age of 57.  According 
to the death certificate, the immediate cause of death was 
cardio-respiratory failure due to cerebro-vascular accident, 
probably hemorrhage.  At the time of death, he had no 
service-connected disabilities.

An Affidavit for Philippine Personnel executed by the veteran 
in March 1946 indicates that the veteran had no wounds or 
illnesses during service.  A physical examination conducted 
in October 1945 revealed no abnormalities.  

Private medical records show that the veteran was treated for 
anemia and bronchial asthma in July 1964.  In 1968, he was 
treated for conditions including peptic ulcer, polyneuritis, 
and bronchial asthma.  He was also treated in 1973 and 1979 
for conditions including: hypertension, bronchial asthma, 
peptic ulcer and polyneuropathy.  It appears that these 
medical records were from Asuncion Hospital and/or Dr. F.B.A. 

The appellant also indicated that the veteran's March 1982 
terminal hospitalization records could be found at Saballa-
Rosario Hospital.  That source was contacted by the RO in 
April and June 2003, and the veteran's 1982 medical records 
were requested.  In May 2003, the hospital director replied 
indicating that those documents had been lost in a flood in 
1998.

The record contains a medical certificate from Dr. 
F.B.A./Asuncion Hospital, showing that between 1964 and 1979 
the veteran was treated for conditions including: peptic 
ulcer, gastric; polyneuritis; anemia; malnutrition; bronchial 
asthma; and hypertension.  

In August 2004, the appellant completed a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
indicating that Dr. N.A. had treated the veteran from 
December 1947 to June 1950 for conditions including: PTB, far 
advanced; gastric ulcers; urinary tract infection; 
cardiomegaly; anxiety; headache; productive coughing; chest 
and back pains; insomnia and weight loss.  However, these 
records are not on file.

III.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a brain 
hemorrhage or cardiovascular-renal disease becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  If a veteran was held in captivity 
as a prisoner of war (POW), heart disease, heart attack, and 
stroke shall be found service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military service.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c)(1) (2005). 

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

IV.  Analysis

The appellant maintains that the conditions related to the 
decedent's death, cardio-respiratory failure due to cerebro-
vascular accident, probably hemorrhage, from which he died in 
March 1982, are related to his military service.  

The evidence of record reveals that when examined in October 
1945, prior to separation from service, the veteran's 
cardiovascular system and lungs were normal.  

The first clinical evidence of any pulmonary disorder is 
documented in 1964 at which time the veteran was treated for 
bronchial asthma; a cardio-pulmonary disorder was initially 
documented in 1973, more than 25 years after the veteran's 
discharge from service.  However, none of the conditions 
treated from 1964 to 1979 was listed as primary or 
contributory cause of the veteran's death; nor were any of 
those conditions implicated as a factor related to any of the 
veteran's primary or contributory causes of his death.

Even were the Board to presume that medical records dated 
from 1947 to 1950 would establish that the veteran was 
treated for conditions including: PTB, far advanced; gastric 
ulcers; urinary tract infection; cardiomegaly; anxiety; 
headache; productive coughing; chest and back pains; insomnia 
and weight loss; we must emphasize that none of the 
conditions reportedly treated from 1947 to 1950 was listed as 
primary or contributory cause of the veteran's death; nor 
were any of those conditions implicated as a factor related 
to any of the veteran's primary or contributory causes of his 
death.  Moreover, inasmuch as these records are remote, dated 
more than 30 years prior to the veteran's death, it is of no 
consequence that these were not obtained for the record and 
is not prejudicial to the appellant with respect to the 
adjudication of the case, since the Board has accepted the 
information reportedly contained in those records as fact for 
the purpose of the present decision.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that his death was somehow 
related to his period of active service.  She also seems to 
have maintained that the veteran died from a presumptively 
service connected disease under 38 C.F.R. § 3.309.  However, 
the record fails to include any clinical evidence 
etiologically linking the veteran's death due to cardio-
respiratory failure due to cerebro-vascular accident, 
probably hemorrhage, to his period of military service.

The Board notes that the veteran was not service-connected 
for any disorder, including any presumptive disorder, at the 
time of his death.  He died from cardio-respiratory failure 
due to cerebro-vascular accident, probably hemorrhage.  There 
is no medical record that cardio-respiratory failure due to 
cerebro-vascular accident, was diagnosed at any time in 
service or within the first post-service year, or even for 
decades thereafter.  In this regard, the Board must point out 
that the service medical records reflect that the veteran had 
no chest, heart, or lung abnormalities upon separation from 
service in 1946.  Moreover, there is no evidence that the 
veteran was a POW, so the presumption law with reference to 
former POWs has no application here.  

The appellant maintains that the decedent had symptoms in 
service which led to the cardio-respiratory failure due to 
cerebro-vascular accident that led to his death.  We 
recognize the appellant's sincere belief that the veteran's 
death was related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  Accordingly, the Board finds that 
the preponderance of the objective and competent medical 
evidence is against the claim for service connection cause of 
death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


